Citation Nr: 0734112	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for residuals of a fractured right zygomatic arch.

2.  Entitlement to an initial rating greater than 10 percent 
for tempormandibular joint syndrome.

2.  Entitlement to an increased rating greater than 30 
percent for headaches.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and May 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

The issues on appeal require clarification.  The veteran 
originally filed a claim requesting service connection for 
headaches and an increased rating for his jaw condition in 
2002.  Headaches were service-connected and an increased 
rating was denied in a January 2003 decision.  The veteran 
expressed disagreement with the assigned ratings in March 
2003.  In September 2003, a rating decision was issued 
denying the claim for an increased rating for residuals of a 
fractured right zygomatic arch.  Thereafter, the veteran 
filed a notice of disagreement in January 2004.  A statement 
of the case (SOC) was issued in February 2004.  Thereafter, 
the veteran perfected his appeal by filing a VA-9 form in 
June 2004.  The RO alerted the veteran in an August 2004 
letter that his substantive appeal was untimely with respect 
to the January 2003 RO decision.  The Board agrees that the 
January 2003 decision is final.  The Board finds, however, 
that he did properly perfect an appeal with respect to the 
September 2003 decision, as is outlined, above.  Accordingly, 
the claim of entitlement to an increased rating for residuals 
of a fractured right zygomatic arch is properly on appeal 
from September 2003.

The veteran subsequently initiated a new claim in January 
2005 for increased ratings of headaches and residuals of a 
fractured right zygomatic arch.  A May 2005 decision granted 
an increased rating to 30 percent for his headaches and 
denied an increased rating for residuals of a fractured right 
zygomatic arch.  The veteran timely perfected an appeal to 
the May 2005 decision and, therefore, the Board concludes the 
claim of entitlement to an increased rating for headaches is 
properly on appeal from May 2005.

Finally, a July 2007 rating decision awarded the veteran a 
separate 10 percent rating for tempormandibular joint 
syndrome finding the condition directly related to the in-
service fracture of his right zygomatic arch.  It is clear 
from the on-set the veteran has been seeking an increased 
rating for any and all residuals of the in-service fractured 
right zygomatic arch.  This additional award in a subsequent 
rating decision awarded essentially a higher rating by virtue 
of an assigned separate rating for the same in-service 
injury.  The subsequent rating decision, however, is less 
than the maximum available benefit and does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the Board concludes not only is the veteran's 
rating for residuals of a fractured right zygomatic arch 
still properly before the Board here, but also the appeal 
necessarily includes the initial rating assigned for the 
awarded separate rating for tempormandibular joint syndrome 
as part of the residuals of a fractured right zygomatic arch.  
The issues on appeal have been appropriately recharacterized 
above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The last supplemental statement of the case (SSOC) issued by 
the RO was in August 2006.  Thereafter, additional, non-
duplicative medical evidence, to include VA examinations, 
were received.  If a SOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the veteran, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and is 
relevant to these issues.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The veteran was sent a letter in February 2005 identifying 
the evidence and information necessary to establish his 
claims.  Usually, however, after the veteran files a timely 
NOD he is provided an SOC identifying all applicable 
statutes, regulations and diagnostic codes.  Due to the 
procedural confusion described above, the veteran was never 
afforded a "traditional" SOC as to his claims for headaches 
and tempormandibular joint syndrome.  Rather, the headaches 
claim was readjudicated in an August 2006 SSOC, along with 
residuals of a fractured right zygomatic arch, where no such 
information was provided.  The RO, in issuing a new SSOC 
here, should provide the veteran with all laws, regulations 
and diagnostic codes applicable to his claims on appeal. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

Here, the veteran was last afforded a VA examination for his 
headaches in March 2005, over two years ago.  The veteran 
alleged, in his September 2006 substantive appeal, that his 
conditions have considerably worsened and he would like the 
VA examination rescheduled as previously requested.  
Specifically, the veteran alleges his facial muscles and jaw 
joints cause radiating pain to his neck and shoulders and 
feels pain when he talks, chews and yawn.  He also claims 
someone at the VA outpatient clinic told him his headaches 
were actually migraines and are an additional manifestation 
of his jaw condition.  

In response, the RO afforded the veteran an additional 
examination in May 2007 for his jaw condition, leading to the 
separate rating for tempormandibular joint syndrome.  The 
examination did not, however, discuss the severity of the 
veteran's headaches.  In light of the veteran's statements, a 
new VA examination for his headaches is warranted.  Since it 
is necessary to remand the case for other reasons, the RO 
should also afford the veteran a new VA examination for his 
jaw condition to ascertain the extent and current severity of 
all residuals of the fractured right zygomatic arch.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records from 
the VAMC in Danville, Illinois from June 2006 
to the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2.  After obtaining the above VA records, to 
the extent available, schedule the veteran 
for appropriate VA examinations for his 
service-connected headaches and all 
residuals of fractured right zygomatic arch, 
to include tempormandibular joint syndrome, 
to ascertain the current severity of his 
conditions.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished. Application of 38 
C.F.R. § 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

3.  After the above is complete, readjudicate 
the veteran's claims.  If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran, identifying and 
providing all applicable laws, regulations 
and diagnostic codes, and he should be given 
an opportunity to respond, before the case is 
returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

